Title: To Thomas Jefferson from George Odenheimer, 12 July 1806
From: Odenheimer, George
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Philadelphia, July 12th. 1806.
                        
                        With respect I take this method of communicating to You, the disagreeable information, that an enemy at present appears to prevail mystically in an endeavorment of
                            killing me mystically by electricity or magnetism, and it has prevail’d on the Soldiers on the 4th. of July; there has
                            also been contempt spoken against you of persons in my presence, I expect the is a general endeavor against your
                            Government. 
                  I am your most Obedient Servant,
                        
                            George Odenheimer.
                        
                    